DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims are towards a computer readable medium; however, the specification does not define the medium in a way which precludes carrier waves, signals and other non-statutory subject matter.  The Examiner suggests amending the claims to include “non-transitory” to overcome the 101 rejection.
Appropriate correction required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7-10, 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by AHN et al. “Ahn” US 2020/0288413.

Regarding claims 1, 8, and 15, Ahn teaches a method, medium (paragraph 202) and a device comprising a processor and a memory, the memory storing computer-executable instructions which, when executed by the processor, cause the device to perform operations comprising: 
accessing power headroom control information determining that one or more conditions for generating a power headroom report have been met (wireless device calculates the PH based on transmit power under the assumption a specific waveform is transmitted (i.e. condition met to generate a report); Paragraph 86, see also Figure 4 and paragraphs 84-85); and 
generating, based on the determination, a bandwidth part (BWP) based power headroom report comprising one or more active BWP specific power headrooms of a serving cell (a power headroom report is generated for specific band parts (i.e. active BWPs); Paragraph 98, see also Figure 4).

Regarding claims 2, 9, and 16, Ahn teaches setting/reports configured maximum output power on a BWP basis (Paragraphs 83, 84, 86 disclose the UE reporting its maximum TX power for a given transmission period.  Further, the steps correspond to a per band part, thus the maxpower is on a per BWP basis; Paragraph 98).

Regarding claims 3, 10, and 17, Ahn teaches the conditions for generating a BWP is a power headroom functionality being configured/reconfigured (the PHR is periodically triggered or triggered by the base station; Paragraph 82.  Thus the PHR reporting is configured as claimed).

Regarding claims 7 and 14, Ahn teaches reporting a power headroom report with slots that overlap based on a given numerology (the PH is reported for all overlapping transmissions; Paragraph 103.  Further, the plurality of slots of a cell can overlap with the slots of another cell; Paragraph 123.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 11-14, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ahn in view of Marinier et al. “Marinier” US 2017/0265176.

Regarding claims 4, 11, and 18, while Ahn teaches BWP specific PHR reporting, Ahn does not expressly disclose a MAC identified with a logical channel identifier specific to power headroom reporting.  However, Marinier teaches PHR is reported using MAC; Paragraphs 168 and 222.  Further, the MAC instance can utilize logical channel identifiers unique across different serving cites; Paragraph 87.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Ahn to include reporting PHR using MAC as taught by Marinier.
	One would be motivated to make the modification such that the WTRU can send PHR to serving sites based on an instance/layer being activated or deactivated as taught by Marinier; Paragraph 222.

Regarding claims 5, 12, and 19, Ahn teaches identifying the max power output of a cell and BWP specific power levels of the serving cell as taught in claim 1.  Ahn does not teach the MAC includes an octet indicating information.  However, Marinier teaches 
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Ahn to include using type 2 PH to report the power information as taught by Marinier.
	One would be motivated to make the modification such that the system knows the various power relating information of the serving cell as taught by Marinier; Paragraph 218.

Regarding claims 6, 13, and 20, Ahn does not teach an extended control element to report power headroom for the cells; however, Marinier teaches the use of extended prefixes for different MAC instances; Paragraph 123.
Thus it would have been obvious to one of ordinary skill in the art at the time of the effective filing to modify the teachings of Ahn to include an extended MAC element as taught by Marinier.
	One would be motivated to make the modification such that the system can account for overlapping timing between subframes; Marinier; Paragraph 123.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M RENNER whose telephone number is (571)270-3621.  The examiner can normally be reached on Monday-Friday 7am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRANDON M RENNER/Primary Examiner, Art Unit 2419